OPINION — AG — ** PENSIONS — FIREMEN'S RELIEF AND PENSION FUND ** FROM AND AFTER THE EFFECTIVE DATE THEREOF (JUNE 4, 1957), SECT. 1 OF SENATE BILL NO. 430 (11 O.S. 345 [11-345]) AUTHORIZES RETIREMENT PENSIONS UP TO, BUT NOT IN EXCESS OF, $50.00 PER MONTH (IN THE CIRCUMSTANCES PRESCRIBED) FOR ALL RETIRED FIREMEN WHO ARE ELIGIBLE TO RECEIVE A RETIREMENT PENSION UNDER THE FIREMEN'S RELIEF AND PENSION FUND LAW, WHETHER THEY RETIRE ON, OR AFTER, OR PRIOR TO, THE EFFECTIVE DATE OF SAID 1957 ACT, IN INSTANCES WHERE THE MONTHLY RETIREMENT PENSION OF THE RETIRED FIREMEN, WHEN COMPUTED UPON THE PERCENTAGE BASIS PRESCRIBED IN THE STATUTE UNDER WHICH HE RETIRED, WOULD BE LESS THAN THAT AUTHORIZED UNDER SAID 1957 ACT; AND THAT SAID STATUTE SUPERSEDES THE PROVISIONS OF 11 O.S. 364 [11-364], 11 O.S. 364 [11-364](A), AS AMENDED IN 1953, AND 11 O.S. 365 [11-365] AS AMENDED IN 1955, AND THE LAST PROVISO TO 11 O.S. 380 [11-380], TO THE EXTENT THAT THEY WOULD LIMIT SUCH RETIREMENT PENSIONS TO AN AMOUNT LESS THAN THAT AUTHORIZED BY SAID 1957 ACT, AND ALSO SUPERSEDES, TO THE EXTENT OF SUCH CONFLICT, THE PROVISIONS OF ANY PRIOR STATUTE ON THE SAME SUBJECT ARE IN IRRECONCILABLE CONFLICT WITH THE PROVISIONS OF THE 1957 ACT. CITE: 11 O.S. 345 [11-345], 11 O.S. 380 [11-380] (EFFECTIVE DATE) (JAMES C. HARKIN)